DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
	“Client configured to retrieve a live-stream media content, 
wherein the client is configured to receive from a live-streaming server a media presentation description (MPD) describing live-stream media content composed of a sequence of segments and an information on a current segment of the sequence of segments, 
wherein the client is further configured to commence retrieving the live-stream media content from the live-streaming server from a predetermined segment of the sequence of segments onwards which the client determined based on the information wherein the client is configured to retrieve the live-stream media content using MPEG-DASH, 
wherein the client is configured to derive from the MPD a segment template signaling a computation rule for computing unique indices of the segments of the representation, 

Einarsson (US 2016/0088050 A1) present a media content system may make a number of media content streams available for viewing upon request by users. In some systems, the number of available streams may be quite large, numbering in the hundreds or thousands. The media content system may generate a media content stream internally or receive a live media content stream from a remote content source. In either case, an encoder for transmission to client devices may encode the media content stream. For instance, an encoder may encode the media stream according to a particular type of content format, bit rate, or other characteristic. Some media streams may be encoded in more than one format, for instance for delivery to different types of client devices.
Wang (US 2014/0164575 A1) presents an embodiment and method includes electronically receiving a media presentation description (MPD) from a network. The MPD describes multimedia content that includes alternative representations of a plurality of media types, and the MPD includes information indicative of how the alternative representations are encoded. The method also includes selecting one of the plurality of alternative representations for at least one of the plurality of media types based on information included in the MPD, requesting the selected one of the plurality of alternative representations piece-by-piece, and electronically receiving a piece of media data.

	Claim(s) 4 & 6 depend on Independent Claim 1 and are allowable based on the same reasoning as mentioned above. 
	Independent Claim(s) 7, 13 & 18-21 are similar in to Claim 1 and are allowed based on the same reasoning as mentioned above. 
	Dependent Claim(s) 10, 12 & 16 depend on Claim(s) 7 & 13 and are allowed based on the same reasoning as mentioned above.  
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitations of the Independent Claims. 
Lastly, as evidenced by the prosecution history (see 12/08/2020 Applicant Arguments/Remarks, 07/08/2020 Non-Final Rejection) the Applicant Argument/Remarks, in respect to Claims(s) 1, 4, 6-7, 10, 12-13, 16 & 18-21 were deemed persuasive and the 35 U.S.C 103 Rejection of the above-mentioned claims are hereby withdrawn.


2. 	Claim(s) 1, 4, 6-7, 10, 12-13, 16 & 18-21 is/are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/Examiner, Art Unit 2457